UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18170 BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3076866 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 3303 Monte Villa Parkway, Suite 310 Bothell, WA98021 (Address of Principal Executive Offices, Including Zip Code) (425) 402-1400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ The registrant had 69,679,854 shares of Common Stock, $0.001 par value per share, outstanding as of August 1, 2012. BIOLIFE SOLUTIONS, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS PAGE PART I.
